DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/14/2021 has been entered.

Response to Amendments/Arguments
3.	With respect to Claim 1, Applicant argued on pages 11 and 12 of the Remarks that “Sanchez must fail to disclose or suggest “entering the locked state in response to the locking request;” as recited in claim 1. Further, Applicant keep arguing that Sanchez fails to teach other limitations as claimed in claim 1. In the table, Applicant compares the language between claim 1 and the cited reference Sanchez and concludes that Sanchez fail to teach the claimed language in claim 1. 
	In response, Examiner respectfully notes that Sanchez et al. teach engaged states and disengaged state. The method in Sanchez et al. teaches models to control the operating states based on current context determined from various stimuli. Examiner also clarifies that locked state as claimed is interpreted as engaged state, unlocked state is interpreted as disengaged state, locking request is interpreted as engagement request, unlock request is interpreted as disengagement request in light of the present specification (See [0014, 0015] in the present specification). These interpretation is confirmed by Applicant in the first row in the following table in page 11 of the Remarks. 

    PNG
    media_image1.png
    168
    580
    media_image1.png
    Greyscale


 	However, Examiner do not agree with Applicant in mapping between the claimed language and the cited reference Sanchez in second row of the table. In Sanchez, the robot receives the user request from the user (the user request teaches the locking request as claimed), enters the locked state, and remains in the locked state according to the explicitly specified one of the plurality of locking condition. In light of paragraph [0081], an agent in a reserved state (i.e., remains in the locked state) repeatedly processes request until an unlock request or a timeout. Sanchez teach the robot remains in the locked state until the robot receives a disengagement request or a timeout (Sanchez et al. Fig. 3 elements 366, 360, [0062] A user can enter commands and information into the computer 410 through input device 440, [0002] either party (human or robot) may initiate engagement or disengagement with the other, including via verbal or gestural communication, [0043] The robot may stop such remote engagement after an inactivity duration period.) Applicant’s arguments are not persuasive, the thus for these reasons, Examiner respectfully disagrees. 
 	With respect to 103 rejection toward Claims 3, 5-13, the argument have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sanchez et al. (US 2012/0185090 A1).
	
	With respect to Claim 1, Sanchez et al. disclose 
 	A method of controlling an engagement state of an agent during a man- machine dialog, the method comprising: 
 	receiving a spoken request that is a locking request, wherein the locking request explicitly specifies one of a plurality of locking conditions according to which the agent remains in a locked state for engagement (Sanchez et al. [0049] In the user-directed state, the robot does not seek engagement, but will engage if the user directly requests it, e.g., using speech, face detection or the remote proxy device, [0002] either party (human or robot) may initiate engagement or disengagement with the other, including via verbal or gestural communication, [0046] While offering engagement, if the robot recognizes its name, the robot moves to the engaged mode);
 	entering the locked state in response to the locking request (Sanchez et al. [0049] In the user-directed state, the robot does not seek engagement, but will engage if the user directly requests it, e.g., using speech, face detection or the remote proxy device); 
 	remaining in the locked state according to the explicitly specified one of the plurality of locking conditions (Sanchez et al. Claim 10 wherein disengaging from the engagement state based upon a change in current state data comprises detecting that the user has moved away or otherwise directed attention away from the robot for a sustained period, or receiving communication data corresponding to an disengage command from a user, Fig. 3 elements 366, 360, [0062] A user can enter commands and information into the computer 410 through input device 440, [0002] either party (human or robot) may initiate engagement or disengagement with the other, including via verbal or gestural communication, [0043] The robot may stop such remote engagement after an inactivity duration period.) The Examiner notes that the robot in Sanchez et al. enters the locked state (i.e, engaged state) and remains in the locked state until the robot receives the unlock request or a timeout);
 	receiving a spoken unlock request that is an unlock request (Sanchez et al. Fig. 3 elements 366, 360, [0062] A user can enter commands and information into the computer 410 through input device 440, [0002] either party (human or robot) may initiate engagement or disengagement with the other, including via verbal or gestural communication); and 
 	exiting the locked state in response to the unlock request (Sanchez et al. Claim 10 wherein disengaging from the engagement state based upon a change in current state data comprises detecting that the user has moved away or otherwise directed attention away from the robot for a sustained period, or receiving communication data corresponding to an disengage command from a user.)

	With respect to Claim 2, Sanchez et al. disclose
 	further comprising: 
 	processing a plurality of requests while in the locked state without requiring a wake-up indicator (Sanchez et al. [0036] the model 120 specifies that while engaged, the robot cannot enter the self-directed state 244 without the user agreeing to let the robot to do so, and can only go to rest state 241 by explicitly command from the user. Even in the extreme cases, such as a low battery situation, during engagement the robot asks (or otherwise signals) for a user to let it go recharge, claim 10 receiving communication data corresponding to an disengage command from a user, Abstract The subject disclosure is directed towards a robot device including a model that controls a robot’s task-related operations to perform tasks and user-engagement operations to interact with the robot. Sanchez et al. discloses that the robot exits the engaged state if and only if the robot receives the explicitly command from the user. In other words, the robot keep being engaged with the user to process the requests until the robot receives the disengage command.)

6.	Claims 3, 34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Maislos et al. (US 2009/0055193 A1). 

	With respect to Claim 3, Maislos et al. disclose
 	A method of controlling an engagement state of an agent during a man- machine dialog, the method comprising: 
in response to receiving a first spoken request from a reference user (Maislos et al. [0015] receiving, on or from a client device, a voice response to the input soliciting): 
that specifies a voice class, wherein the specified voice class identifies a particular class of voice and encompasses a plurality of voices and wherein the first spoken request explicitly specifies one of a plurality of locking conditions (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range); and 
 	entering a locked state that does not require a wake-up indicator to process requests (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range, permitting the client device to access a computer service. The Examiner notes that the device in Maislos et al. enters the locked state based on the locking condition that specifies the voice class. The device in Maislos et al. requires the voice class of the pre-determined gender or the pre-determined age to enter the locked state. The device in Maislos et al. does to require any wake-up indicator to enter the locked state. As explained in claim 1, locked state is engaged state in which the device is engaged with the user to process a command from the user); 
receiving a second spoken request from a new user (Maislos et al. [0015] receiving, on or from a client device, a voice response to the input soliciting. The Examiner notes that the voice class in Maislos et al. is applied to any user who requests accessing the computer device.); 
applying a voice classifier to the second spoken request to produce a voice class hypothesis of the second spoken request (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range); 
determining that the locking condition is not satisfied when the voice class hypothesis of the second spoken request does not match the voice class specified by the locking condition (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range, permitting the client device to access a computer service; and d) otherwise, denying client device access to the computer device); and
in response to the locking condition being not satisfied, ignoring the second spoken request (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range, permitting the client device to access a computer service; and d) otherwise, denying client device access to the computer device.)

With respect to Claim 34, Maislos et al. disclose
 	A method of controlling an engagement state of an agent during a man-machine dialog, the method comprising: 
 	receiving a spoken request that is a locking request [0015] receiving, on or from a client device, a voice response to the input soliciting), wherein the locking request explicitly specifies a locking condition of a plurality of locking conditions, the specified locking condition specifying a voice class, wherein the specified voice class identifies a particular class of voice and encompasses a plurality of voices (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range); 
 entering a locked state in response to the locking request (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range, permitting the client device to access a computer service. The Examiner notes that the device in Maislos et al. enters the locked state based on the locking condition that specifies the voice class. The device in Maislos et al. requires the voice class of the pre-determined gender or the pre-determined age to enter the locked state. The device in Maislos et al. does to require any wake-up indicator to enter the locked state. As explained in claim 1, locked state is engaged state in which the device is engaged with the user to process a command from the user); 
 receiving a second spoken request (Maislos et al. [0015] receiving, on or from a client device, a voice response to the input soliciting. The voice class in Maislos et al. is applied to any user who requests accessing the computer device.); 
 applying a voice classifier to the second spoken request to produce a voice class hypothesis (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range); 
 	determining that the locking condition is not satisfied when the voice class hypothesis does not match the voice class specified by the locking condition (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range, permitting the client device to access a computer service; and d) otherwise, denying client device access to the computer device); and 
 in response to the locking condition being not satisfied, ignoring the second spoken request (Maislos et al. [0015] c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range, permitting the client device to access a computer service; and d) otherwise, denying client device access to the computer device.)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5-7, 10 are rejected under 35 U.S.C.103 as being unpatentable over Maislos et al. (US 2009/0055193 A1) in view of Cheyer (US 2016/0119338 A1). 

	With respect to Claim 5, Maislos et al. disclose all the limitations of Claim 3 upon which Claim 5 depends. Maislos et al. fail to explicitly teach 
 	further comprising: 
 	building a first characterization of the reference user; 
 	building a second characterization of the new user; 
 	comparing the first characterization to the second characterization to identify whether there is a match or a mismatch between the first characterization and the second characterization; and 
 	responsive to not finding a match between the first characterization and the second characterization, determining that the locking condition is not satisfied.  
	However, Cheyer teaches 

 	building a first characterization of the reference user (Cheyer claim 33 while in the unlocked state, receive a first speech input from the user; generate a voiceprint based on a voice sample of the first speech input); 
 	building a second characterization of the new user (Cheyer claim 33 while the device is in a locked state at a second time, receiving the second speech input, the second speech input including a command associated with a restricted feature of the device;); 
 	comparing the first characterization to the second characterization to identify whether there is a match or a mismatch between the first characterization and the second characterization (Cheyer claim 33 determine a degree of match between the generated voiceprint and the second speech input); and 
 	responsive to not finding a match between the first characterization and the second characterization, determining that the locking condition is not satisfied (Cheyer Claim 34 responsive to determining that the degree of match is not above a predetermined threshold, forgo executing the voice command.)
 	Maislos et al. and Cheyer are analogous art because they are from a similar field of endeavor in the Speech signal algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of authorizing the user accessing the computer device based on the pre-determined gender or the pre-determined age as taught by Maislos et al, using teaching of matching the voiceprint as taught by Cheyer for the benefit of comparing the voice characteristic between the first speech input and the second speech input in determining the condition for executing the second speech input (Cheyer Claim 34 determine a degree of match between a previously generated voiceprint and the voice command; responsive to determining that the degree of match is above a predetermined threshold, execute the voice command including invoking the restricted feature of the device; and responsive to determining that the degree of match is not above a predetermined threshold, forgo executing the voice command.)

	With respect to Claim 6, Maislos et al. in view of Cheyer teach  	
voiceprint service 580 can receive samples of a user’s voice from mobile device 502 a or 502 b and generate a voiceprint based on the voice samples.)

 	With respect to Claim 7, Maislos et al. in view of Cheyer teach  
 	wherein at least one of the first characterization and the second characterization includes one or more scene analysis features extracted from one or more sensory signals (Cheyer [0038] front facing camera 116 of mobile device 100 can be used to collect images of a user’s face that can be used to recognize an authorized user of the device based on facial recognition analysis.)

 	With respect to Claim 10, Maislos et al. in view of Cheyer teach
 	wherein the scene analysis features support face recognition (Cheyer [0038] front facing camera 116 of mobile device 100 can be used to collect images of a user’s face that can be used to recognize an authorized user of the device based on facial recognition analysis.)

9.	Claims 8, 9 are rejected under 35 U.S.C.103 as being unpatentable over Maislos et al. (US 2009/0055193 A1) in view of Cheyer (US 2016/0119338 A1) and Sanchez et al. (US 2012/0185090 A1). 

	With respect to Claim 8, Maislos et al. in view of Cheyer teach all the limitations of Claim 7 upon which Claim 8 depends. Maislos et al. in view of Cheyer fail to explicitly teach 
 	wherein the scene analysis features include an azimuth measurement. 
	However, Sanchez et al. teach 
 	wherein the scene analysis features include an azimuth measurement (Sanchez [0023] Image input, such as captured by a video camera or depth sensor are other types of input, and may be processed with face recognition technology, position detection, gaze detection, eye tracking, gesture detection/recognition technology, skeletal tracking, and so forth, as represented in Fig. 2 by an image recognize (block 226), [0033] either party (user or robot) needs to be able to appropriately initiate engagement or disengagement with the other in a variety of ways (typically non-contact methods) depending on situational context. This may include factors such as time of day, location, identify of the user and anticipated needs of each party at the time.)
 	Maislos et al., Cheyer and Sanchez et al. are analogous art because they are from a similar field of endeavor in the Speech signal algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of authorizing the user accessing the computer device based on the pre-determined gender or the pre-determined age as taught by Maislos et al, using teaching of matching the voiceprint as taught by Cheyer for the benefit of comparing the voice characteristic between the first speech input and the second speech input in determining the condition for executing the second speech input, using teaching of the situational context as taught by Sanchez et al. for the benefit of initiating engagement or disengagement with the user (Sanchez [0023] Image input, such as captured by a video camera or depth sensor are other types of input, and may be processed with face recognition technology, position detection, gaze detection, eye tracking, gesture detection/recognition technology, skeletal tracking, and so forth, as represented in Fig. 2 by an image recognize (block 226), [0033] either party (user or robot) needs to be able to appropriately initiate engagement or disengagement with the other in a variety of ways (typically non-contact methods) depending on situational context. This may include factors such as time of day, location, identify of the user and anticipated needs of each party at the time.)

 	With respect to Claim 9, Maislos et al. in view of Cheyer teach all the limitations of Claim 7 upon which Claim 9 depends. Maislos et al. in view of Cheyer fail to explicitly teach 
 	wherein the scene analysis features include a distance measurement. 
	However, Sanchez et al. teach 
 	wherein the scene analysis features include a distance measurement (Sanchez et al. [0054] a time duration (e.g., three seconds) is used before considering the user has having exited, e.g., leaving the camera in the same positon to help the user return, after which the robot returns to its standard pre-engagement state. A similar situation is when the user has walks away from the robot and does not want to interact anymore; in this case the robot resumes its tasks, e.g. after a few second.)
a time duration (e.g., three seconds) is used before considering the user has having exited, e.g., leaving the camera in the same positon to help the user return, after which the robot returns to its standard pre-engagement state. A similar situation is when the user has walks away from the robot and does not want to interact anymore; in this case the robot resumes its tasks, e.g. after a few second.)

 9.	Claims 11-13 are rejected under 35 U.S.C.103 as being unpatentable over Maislos et al. (US 2009/0055193 A1) in view of Sanchez et al. (US 2012/0185090 A1). 

	With respect to Claim 11, Maislos et al. disclose all the limitations of Claim 3 upon which Claim 11 depends. Maislos et al. fail to explicitly teach 
 	further comprising: 
 	in response to detecting an unlock request, leaving the locked state. 
	However, Sanchez et al. teach
 	further comprising: 
 	in response to detecting an unlock request, leaving the locked state (Sanchez et al. Fig. 3 elements 366, 360, [0062] A user can enter commands and information into the computer 410 through input device 440, [0002] either party (human or robot) may initiate engagement or disengagement with the other, including via verbal or gestural communication.)
 	Maislos et al. and Sanchez et al. are analogous art because they are from a similar field of endeavor in the Speech signal algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  A user can enter commands and information into the computer 410 through input device 440, [0002] either party (human or robot) may initiate engagement or disengagement with the other, including via verbal or gestural communication.)

	With respect to Claim 12, Maislos et al. in view of Sanchez et al. teach 
 	wherein: 
 	the unlock request is the second spoken request (Sanchez et al. Fig. 3 elements 366, 360, [0062] A user can enter commands and information into the computer 410 through input device 440, [0002] either party (human or robot) may initiate engagement or disengagement with the other, including via verbal or gestural communication.)

 	With respect to Claim 13, Maislos et al. in view of Sanchez et al. teach 
  	wherein: 
 	the unlock request is a timeout (Sanchez et al. [0043] The robot may stop such remote engagement after an inactivity duration period.) 

Allowable Subject Matter
10.	Claims 15, 26-32 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in Claim 15.
 	determining whether the agent is in the dormant state, the initial state or the locked state;
 when the determining determines that the agent is in the dormant state: 
 	responsive to detecting a wake-up indicator, entering the initial state; 
when the determining determines that the agent is in the initial state: 

 	processing the initial spoken request; and 
 	entering the locked state; and 
when the determining determines that the agent is in the locked state and while the agent is in the locked state: 
receiving a new spoken request from a new user; 
applying a voice classifier to the new spoken request from the new user to produce a voice class hypothesis of the new spoken request; 
determining that the locking condition is satisfied when the voice class hypothesis of the new spoken request matches the voice class specified by the locking condition; 
in response to the locking condition being satisfied, processing the new spoken request and recognizing the new spoken request as an explicit unlock request; and 
responsive to recognizing the unlock request, transitioning to the dormant state.” as recited in Claim 15. 
 	 With respect to Claim 15, Sanchez et al. teach receiving the locked request to enter the locked state, remains the locked state until receiving the unlocked state (Sanchez et al. [0049] In the user-directed state, the robot does not seek engagement, but will engage if the user directly requests it, e.g., using speech, face detection or the remote proxy device, [0002] either party (human or robot) may initiate engagement or disengagement with the other, including via verbal or gestural communication, [0046] While offering engagement, if the robot recognizes its name, the robot moves to the engaged mode, Claim 10 wherein disengaging from the engagement state based upon a change in current state data comprises detecting that the user has moved away or otherwise directed attention away from the robot for a sustained period, or receiving communication data corresponding to an disengage command from a user, Fig. 3 elements 366, 360, [0062] A user can enter commands and information into the computer 410 through input device 440, [0002] either party (human or robot) may initiate engagement or disengagement with the other, including via verbal or gestural communication, [0043] The robot may stop such remote engagement after an inactivity duration period.)
	Maislos et al. teach classify the user voice to enter the locked state (Maislos et al. [0015] receiving, on or from a client device, a voice response to the input soliciting... c) if a determination is made that the voice response is a live human voice response from of person of a pre-determined gender or a pre-determined age range, permitting the client device to access a computer service.)
	However, modifying Sanchez et al. to include these features discloses by Maislos et al. would not have been obvious to one of ordinary skill in the art without the hindsight aid of the Applicant’s disclosures. As such, claim 15 is determined to be allowable in view of the prior arts. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUYKHANH LE/Primary Examiner, Art Unit 2658